 In the Matter of BURTON-LINGO COMPANY, EMPLOYERandNEW MEXICOSTATE COUNCIL OF LUMBER AND SAWMILL WORKERS, AFL, PETI-TIONERandTRUCK DRIVERS, CHAUFFEURS AND WAREHOUSEMEN ANDHELPERS, LOCAL 941, AFL, PETITIONERCases Nos. 33-RC-170 and 33-RC-190.-Decided August 28, 1950DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act a. consolidated hearing was held before Harry W. Clay-ton, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The business of the Employer :The Employer is a Texas corporation engaged in the lumber andbuilding materials business, and operates lumber yards at 31 locations,and 1 wholesale jobbing house, all in the State of Texas.The valueof all materials purchased in 1949 amounted to $3,801,691.03, of which34 percent was received from out of the State. The total sales of theCompany during 1949 amounted to $5,039,770.90, of which $1,376.35represented sales to out-of-State buyers.The Company engages in nomanufacturing or processing operations. .The present proceeding involves only the Employer's yard located inEl Paso, Texas. In the year 1949, the purchases of the El Paso yardamounted to $208,657.61, of which $33,433.18, or . approximately 11percent, was purchased from sources outside the State of Texas.Dur-ing the same period, the Company's El Paso yard sales amounted to$286,507.76.We have heretofore generally held that enterprises of the type hereinvolved are essentially local in' character and have not asserted juris-diction over them absent a substantial amount of out-of-State sales.'We do not, however, believe that this Employer is an essentiallylocal enterprise.On the contrary, we are convinced that an enterpriseof the size of this Employer which causes over $1,000,000 worth ofmaterial to move into interstate commerce annually, has a definite'Hawkeye Lumber Company,89 NLRB 1515;Everett Stein Company,89 NLRB 496.91 NLRB No. 12.5 6DECISIONS OF NATIONALLABOR RELATIONS BOARDimpact upon interstate commerce and that an interruption of an Em-ployer's operations by a labor dispute would have a substantial effectupon such commerce.Accordingly, we find that the operations of theEmployer affect commerce within the meaning of the Act and that itwould effectuate the policies of the Act to assert jurisdiction in thiscase.'2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce.exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the following reasons :4.The Employer employs three employees to operate the Company'strucks.These employees possess commercial drivers' licenses, andspend about 50 percent of their time away from the yard makingdeliveries to the Employer's customers.The other half of their timethese drivers do the same work as the yardmen, hereinafter discussed.The Company also employs five yardmen who unload materials, helpstore it away, assist the drivers to load orders on the trucks, accompanydrivers in making deliveries, help the drivers unload the trucks, keepthe stock in order, and clean up the premises.On about 75 percent ofthe trips away from the yard, a yardman accompanies the driver toassist in unloading the delivery.Although the yardmen drive thetrucks inside the yard, they do not have commercial driver's licenses,and are not allowed to operate the Employer's trucks outside the yard.The Petitioner in Case No. 33-RC-190, Truck Drivers, Chauffeurs,Warehousemen and Helpers, Local 941, AFL, seeks a unit comprisedof only the Employer's truck drivers, having amended at the hearingits petition which originally sought both "warehousemen (previouslydescribed herein as yardmen) and drivers."The Petitioner in Case-No. 33-RC-170, New Mexico State Council of Lumber and SawmillWorkers, AFL, seeks a unit composed of all yardmen. On the otherhand, the Company alleges that because of the small size of the Com-pany's El Paso operations and the overlapping functions of its em-ployees, the units sought are not appropriate.In view of the community of interests of the employees in the unitspetitioned for, there is no basis for placing these employees in separatebargaining units.On the contrary, the similarity of working condi-tions and the overlapping functions of the yardmen and the driversimpel us to the conclusion that only a unit inclusive of both categoriesof employees is appropriate.'zTo the extent that it is inconsistent with our decision herein, the decision in theIIatekeye Lumbercase,supra,is hereby overruled.3SeeEdward Hines, Inc.,90 NLRB No. 168. BURTON-LINGO COMPANY7However, the petition of Local 941,as originally filed, is sufficientlybroad to include both-categories of employees;furthermore it appearsthat Local 941 has produced a showing of interest adequate to supporta petition covering such a unit.We shall, therefore, direct an electionamong the employees of the Employer in the following unit :All truck drivers and yardmen employed by the Burton-Lingo Com-pany at its El Paso Yard,excluding all other employees, supervisors,and Guards within the meaning of the Act.[Text of Direction of Election omitted from publication in thisvolume.],CHAIRMAN HERZOG andMEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Election.